DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

 	The Applicant’s arguments with respect to claims #1, 2, 4-14, 16, 21, and 23-27 in the reply filed on May 24, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 2, 4-14, 16, 21, and 23-27 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the stress-reduction feature includes a first nitrogen-containing layer, an oxygen-containing layer disposed over the first nitrogen-containing layer, and a second nitrogen-containing layer disposed over the oxygen containing layer” (claim 1); and “wherein the second thickness is less than each of the first thickness and the third thickness” (claim 11); and “wherein the stress-reduction feature is embedded within the second passivation layer” (claim 21).
		As to claim 1, Kao et al. (U.S. Patent Publication No. 2020/0035596 A1), hereafter “Kao”, is the closest prior art but Kao instead teaches two oxide layers and a nitride layer.  See Kao, FIG. 1.
 		As to claim 11, Wu (U.S. Patent No. 10,825,765 B2), hereafter “Wu”, is the closest prior art but Wu teaches same thicknesses.  See Wu, col. 5 ll 18-20. 
		As to claim 21, Wu is the closest prior art but does not teach the MIM structure embedded within the second passivation layer.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829